142 U.S. 282 (1892)
ST. PAUL, MINNEAPOLIS AND MANITOBA RAILWAY COMPANY
v.
TODD COUNTY.
No. 132.
Supreme Court of United States.
Argued and submitted December 18, 1891.
Decided January 4, 1892.
ERROR TO THE SUPREME COURT OF THE STATE OF MINNESOTA.
*285 Mr. M.D. Grover for plaintiff in error.
Mr. Moses E. Clapp, Attorney General of the State of Minnesota, for defendant in error, submitted on his brief.
MR. CHIEF JUSTICE FULLER, after stating the case, delivered the opinion of the court.
The lands in question were assessed in pursuance of sections 1 and 6, of chapter 11, of the General Statutes of the State of Minnesota, entitled "Taxes," which are as follows:
"§ 1. All real and personal property in this State, and all personal property of persons residing therein, the property of corporations now existing, or hereafter created, and the property of all banks or banking companies now existing or hereafter created, and of all bankers, except such as is hereinafter expressly excepted, is subject to taxation, and such property, or the value thereof, shall be entered in the list of taxable property for that purpose, in the manner prescribed by this act: provided, that railroad, insurance and telegraph companies shall be taxed in such manner as now is or may be hereafter fixed by law."
"§ 6. All real property in this State, subject to taxation, shall be listed and assessed every even-numbered year, with reference to its value on the first day of May preceding the assessment; and all real estate becoming taxable any intervening year shall be listed and assessed with reference to its value on the first day of May of that year." Stats. Minn. 1878, 4th ed. c. 11, §§ 1 and 6; Stats. Minn. 1891, §§ 1382, 1428 and references.
Sections 1 and 7, c. 12, of the Revised Statutes of the Territory of Minnesota for the year 1851 (p. 94) read:
"Sec. 1. All property, real and personal, within the Territory, not expressly exempted therefrom, shall be subject to taxation in the manner provided by law."
"Sec. 7. The real estate of incorporated companies, liable to taxation, shall be assessed in the district in which the same shall lie, in the same manner as the real estate of individuals."
*286 By section 2 of the schedule of the state constitution, adopted in 1857, it was provided: "All laws now in force in the Territory of Minnesota not repugnant to this constitution, shall remain in force until they expire by their own limitation, or be altered or repealed by the legislature." Stats. Minn. 1878, p. 30.
We are met on the threshold of the case by the objection that the writ of error cannot be maintained.
It is conceded that the Supreme Court of Minnesota did not put its decision on the ground that there was not a valid contract between the State and the company exempting its property from taxation, but held that the exemption claimed did not attach to these lands, and it is argued that "if such lands are within the contract of exemption contained in the company's charter, then the obligation of that contract was impaired by the assessment, under chapter 11 of the general laws of the State, and the decision of the Supreme Court holding that the lands were subject to assessment under such laws." Our jurisdiction cannot be maintained upon that view. As stated by Mr. Justice Gray, speaking for the court, in New Orleans Waterworks Company v. Louisiana Sugar Refining Company, 125 U.S. 18, 30: "In order to come within the provision of the Constitution of the United States which declares that no State shall pass any law impairing the obligation of contracts, not only must the obligation of a contract have been impaired, but it must have been impaired by a law of the State. The prohibition is aimed at the legislative power of the State, and not at the decisions of its courts, or the acts of administrative or executive boards or officers, or the doings of corporations or individuals." And the language of Mr. Justice Miller, in exposition of the rule, is quoted from two opinions of the court delivered by him: "It must be the constitution, or some law of the State, which impairs the obligation of the contract, or which is otherwise in conflict with the Constitution of the United States; and the decision of the state court must sustain the law or constitution of the State in the matter in which the conflict is supposed to exist; or the case for this court does not arise." Railroad Company v. Rock, 4 *287 Wall. 177, 181. "We are not authorized by the judiciary act to review the judgments of the state courts because their judgments refuse to give effect to valid contracts, or because those judgments, in their effect, impair the obligation of contract. If we did, every case decided in a state court could be brought here, when the party setting up a contract alleged that the court had taken a different view of its obligation to that which he held." Knox v. Exchange Bank, 12 Wall. 379, 383.
The position of the State was not that the lands in question were rendered taxable by any law passed subsequent to the company's charter, but that under the terms of the contract itself the lands were taxable. No subsequent law is referred to upon which the opinion of the court proceeded; on the contrary, the law was the same, so far as any question arising here was concerned, as that above quoted from the territorial law of 1851. What the court held was that statutes imposing restrictions upon the taxing power of a State, except so far as they tend to secure uniformity and equality of assessment, are to be strictly construed, Bank v. Tennessee, 104 U.S. 493, and that tested by this rule the exemption in the company's charter "was not applicable to large tracts of timber land purchased by the corporation from which to take timber to be converted into ties and lumber for the use of the corporation," and that consequently these lands were subject to taxation. It is impossible therefore for this writ of error to be sustained, and it is accordingly
Dismissed.
MR. JUSTICE BRADLEY and MR. JUSTICE LAMAR were not present at the argument and took no part in the decision of this case.